 



PROMISSORY NOTE

 

 

$155,166,195 (RMB 956,615,110) June 19, 2013   Fuzhou, PRC

 

 

For value received, PINGTAN MARINE ENTERPRISE LTD., a company incorporated under
the laws of the Cayman Islands (the “Company”), promises to pay to FUZHOU
HONGLONG OCEAN FISHERY CO., LTD., a company incorporated under the laws of China
(the “Holder”), or its registered assigns, in lawful money of the United States
of America the principal sum of One Hundred Fifty-Five Million One Hundred
Sixty-Six Thousand One Hundred Ninety-Five Dollars ($155,166,195). Interest
shall accrue from the date of this unsecured promissory note (this “Note”) on
the unpaid principal amount at a rate equal to four percent (4.0%) per annum,
simple interest. This Note is subject to the following terms and conditions:

 

1.                  Payments; Principal and Interest. All outstanding and unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, shall be due and payable on June 19, 2015 (the “Maturity
Date”). All interest shall accrue and be payable on the Maturity Date. This Note
may be prepaid, in whole or in part, without penalty.

 

2.                  Events of Default. Promptly following the Company becoming
aware of an occurrence of any Event of Default, the Company shall furnish to the
Holder written notice of the occurrence thereof. The occurrence of any of the
following shall constitute an “Event of Default” under this Note:

 

(a)                Failure to Pay. The Company shall fail to pay (i) when due
any principal or interest payment on any due date hereunder or (ii) any other
payment required under the terms of this Note within fifteen (15) days after
written demand therefore; or

 

(b)               Voluntary Bankruptcy or Insolvency Proceedings. The Company
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) be unable to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) become insolvent (as such term may be defined or
interpreted under any applicable statute), or (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; or

 

(c)                Involuntary Bankruptcy or Insolvency Proceedings. Proceedings
for the appointment of a receiver, trustee, liquidator or custodian of the
Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
challenged, dismissed or discharged within thirty (30) days of commencement; or

 



 

 

 

(d)               Dissolution; Liquidation. The dissolution, liquidation,
winding up of the Company.

 

3.                  Transfer; Successors and Assigns. The terms and conditions
of this Note shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Notwithstanding the foregoing,
the Holder may not assign, pledge, or otherwise transfer this Note without the
prior written consent of the Company, except for transfers to affiliates.
Subject to the preceding sentence, this Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered holder of this Note.

 

4.                  Governing Law. This Note and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.

 

5.                  Notices. Any notice required or permitted by this Note shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

 

6.                  Amendments and Waivers. Any term of this Note may be amended
only with the written consent of the Company and the Holder. Any amendment or
waiver effected in accordance with this Section 6 shall be binding upon the
Company, the Holder and each transferee of the Note.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 



-2-

 

 

The Company has caused this Note to be issued as of the date first written
above.

 



  COMPANY:         PINGTAN MARINE ENTERPRISE LTD.,            a company
incorporated under the laws of the Cayman Islands         By:  /s/ Xinrong Zhuo
  Name: Xinrong Zhuo   Title: Chief Executive Officer         Address:   18/F,
Zhongshan Building A     No. 154 Hudong Road     Fuzhou, PRC 350001

 

 





AGREED TO AND ACCEPTED:         Fuzhou Honglong Ocean Fishery Co., Ltd   a
company incorporated under the laws of China         By:    /s/ Tiqi Gao   Name:
Tiqi Gao   Title: Legal Representative               Address:   Floor 17th ,
Fujian Galaxy Garden Hotel     #243 Wusi Road     Fuzhou, PRC 350001  

 

 

 

 

-3-





 